Citation Nr: 0029502	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-13 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
South Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a body rash.

4.  Entitlement to service connection for memory loss.

5.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1966 to February 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 RO rating decision that denied service 
connection for hearing loss, PTSD, a body rash, memory loss, 
and sinusitis.  The veteran submitted a notice of 
disagreement in June 1999, and the RO issued a statement of 
the case in July 1999.  The veteran submitted a substantive 
appeal in July 1999.

In correspondence submitted in September 1998, the veteran 
also raised the issue of entitlement to service connection 
for arthritis of the back for the first time.  As that issue 
has not been fully developed for appellate review, it is 
referred to the RO for such further development as may be 
necessary.


REMAND

On review of the veteran's claims folder, the Board notes 
that the veteran requested a rescheduling of his hearing 
before the RO, in correspondence submitted in February 2000.  
The veteran had indicated that an ice storm prevented him 
from attending a hearing scheduled on February 2, 2000.  The 
veteran should be scheduled for a personal hearing at the 
regional office.

The report of the VA examination in March 1999 shows a 
diagnosis of PTSD.  As such, this evidence warrants further 
development in this case to determine whether the veteran 
meets the eligibility requirements to establish service 
connection for this disorder.

A review of the record shows that the veteran had Vietnam 
service from May 1967 to May 1968 and was assigned primarily 
to the Phu Lam Signal Battalion during this period.  The 
veteran's DD Form 214 indicates that his military 
occupational specialty (MOS) was that of a switchboard 
operator. This evidence does not show whether the veteran 
personally participated in combat and additional evidence 
should be obtained from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) in order to determine 
whether the veteran is a combat veteran and to corroborate 
his claimed stressors while in Vietnam.  M21-1, Part III, 
par. 5.14b.

Moreover, the veteran has claimed entitlement to service 
connection for a body rash on the basis of exposure to 
herbicide agents.  Although a review of the record does not 
show a diagnosis of chloracne or other acneform disease 
consistent with chloracne within the one-year presumptive 
period for service connection, the veteran should be notified 
of his right to report for a VA herbicide examination.  M21-
1, Part III, par. 5.10.

Likewise, the duty to assist the veteran in the development 
of facts pertinent to his claims for service connection 
includes providing him with medical examinations that may 
substantiate entitlement to the benefits sought, unless no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement to service connection.  
The Floyd D. Spence National Defense Authorization Act for 
Fiscal Year 2001, Pub. L. No. 106-398, Section 1611(a) 
(2000).

Accordingly, this case must be REMANDED for the following 
actions:

1.  The veteran should be scheduled for a 
personal hearing at the regional office.

2.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation and 
treatment for his claimed disorders since 
separation from service.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.

3.  The RO should prepare a summary of 
all the veteran's claimed stressors for 
submission to the USASCRUR at the 
appropriate address.  A copy of the 
veteran's DD Form 214 and DA Form 20 or 
equivalent service documents should be 
sent with the summary of the claimed 
stressors to the USASCRUR and they should 
be asked to provide any information that 
might corroborate the veteran's alleged 
stressors.

4.  After the above development, the RO 
should determine whether the veteran has 
a stressor or stressors to support the 
diagnosis of PTSD due to service.  This 
determination should reflect 
consideration of the provisions of 
38 U.S.C.A. § 1154(b) (West 1991) and 
38 C.F.R. § 3.304(f) (1999).  

5.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor to support the diagnosis of 
PTSD, the RO should schedule the veteran 
for a VA psychiatric examination.  The 
psychiatrist should state whether the 
veteran meets the diagnostic criteria of 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders, Fourth Edition, to 
support the diagnosis of PTSD; and 
whether there is a nexus between the PTSD 
and one or more of the inservice 
stressors.  The psychiatrist should 
support all opinions with a discussion of 
medical principles as applied to the 
medical evidence in this case.  In order 
to assist the examiner in providing the 
requested information, the claims folder 
must be made available to the 
psychiatrist for review prior to the 
examination.

6.  The RO should schedule the veteran 
for additional medical examinations that 
may substantiate entitlement to service 
connection for the other claimed 
disorders, unless no reasonable 
possibility exists that such assistance 
will aid in establishing service 
connection.  This determination should 
reflect consideration of the veteran's 
testimony and provisions of 38 U.S.C.A. 
§ 1154(b) (West 1991).

7.  The RO should then review the 
veteran's claims for service connection.  
If action remains adverse to the veteran, 
an appropriate supplemental statement of 
the case should be sent to him and his 
representative, and they should be 
afforded an opportunity to respond.


By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The veteran need take no further action unless 
notified otherwise, but may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 
8 Vet. App. 109 (1995); see also Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
afford the veteran due process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. DAY 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


